Case 1:18-cv-00526-JB-B Document 17 Filed 05/07/21 Page 1 of 1   PageID #: 1713



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

TAVERES DISHAN JONES, # 290907, *
                                *
     Petitioner,                *
                                *
vs.                             *           CIVIL ACTION NO. 18-00526-JB-B
                                *
KENNETH PETERS,                 *
                                *
     Respondent.                *

                                    ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no   objections    filed,   the   Report     and   Recommendation     of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

April 15, 2021 (Doc. 13) is ADOPTED as the opinion of this Court.

In   accordance    with   the   Recommendation,    the   Court   finds     that

Petitioner Taveres Dishan Jones’ substantive competency claim

fails on its merits, and that Jones’ other federal habeas claims

are due to be dismissed as time-barred pursuant to 28 U.S.C. §

2244(d).     It is therefore ORDERED that Jones’ habeas corpus

petition (Doc. 1) be DISMISSED with prejudice.

      DONE and ORDERED this 7th day of May, 2021.

                                           /s/ JEFFREY U. BEAVERSTOCK
                                           UNITED STATES DISTRICT JUDGE
